Citation Nr: 1138991	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  08-06 718A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an evaluation greater than 20 percent for status post left tibia and fibula fracture with left knee disability prior to March 11, 2008.

2.  Entitlement to an increased evaluation for total knee replacement, left knee, currently evaluated as 30 percent disabling.

3.  Entitlement to an increased evaluation for degenerative joint disease of the right knee, currently evaluated as 10 percent disabling.

4.  Entitlement to service connection for low back disorder.

5.  Whether new and material evidence has been submitted to reopen the claim for service connection for dental condition (claimed as broken dentures) for dental treatment purposes.

6.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from June 1967 to May 1977 and from July 1988 to January 1997.  He had active duty training dates between March 1979 and May 1980.

This matter came before the Board of Veterans' Appeals (the Board) on appeal from a July 2007 rating decision of the Reno, Nevada, Department of Veterans Affairs (VA) Regional Office (RO).  The appellant relocated and jurisdiction was transferred to the Phoenix, Arizona, RO.

In November 2007, the appellant and his spouse testified before a Decision Review Officer (DRO) at the RO.  In May 2011, the appellant testified before the undersigned Veteran Law Judge (VLJ).  Copies of the transcripts from these hearings are associated with the claims folder.  The VLJ held the record open for 30 day pending receipt of additional evidence.  VA received no additional evidence following the hearing other than a duplicate copy of a private medical statement.

The Board acknowledges that the appellant filed a notice of disagreement with an adverse RO decision on service connection for post traumatic stress disorder.  A Statement of the Case was issued in January 2011.  The record includes no substantive appeal of this matter.  Therefore, the Board has no jurisdiction to review the matter.

The REMAND portion of this decision addresses the issues of entitlement to an increased evaluation for total knee replacement, left knee, currently evaluated as 30 percent disabling; an increased evaluation for degenerative joint disease of the right knee, currently evaluated as 10 percent disabling; TDIU; and service connection for low back disorder.  These issues are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to March 11, 2008, left lower extremity disability was manifested by complaints of pain, weakness, fatigability, locking, and left knee limitation of motion.  Left knee extension was limited to 20 degrees at worst; flexion was limited to 80 degrees at worst.  Ankylosis, subluxation, lateral instability, effusion, or dislocation the left knee joint were not shown.

2.  Service connection for dental disorder (with resultant use of dentures) for dental treatment purposes was denied in a June 2004 rating decision.  The appellant was informed of the determination and of the right to appeal.  The appellant did not perfect a timely appeal.

3.  The evidence added to the record since the June 2004 prior final decision is not new or material as it is cumulative or redundant and it does not cure any prior evidentiary defect.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 30 percent for status post left tibia and fibula fracture with knee disability prior to March 11, 2008, are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2010).

2.  The June 2004 rating decision denying service connection for dental disorder for treatment purposes is final; new and material evidence sufficient to reopen the claim has not been submitted. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Matters

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice is commonly referred to VCCA notice as it came out of legislation titled the Veterans Claims Assistance Act of 2000 (VCAA).  Codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126).

This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the United States Court of Appeals for Veterans Claims (Court), in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as rating and effective date.

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how ratings and effective dates are assigned.  Vazquez- Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In a claim to reopen based on new and material evidence, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.

In this case, the RO sent to the appellant a VCAA letter in October2006.  Therein, VA notified the appellant of the evidence obtained, the evidence VA was responsible for obtaining, and the evidence necessary to establish entitlement to the benefits sought including the types of evidence that would assist in this matter.  VA further notified him of how VA determines disability ratings and effective dates.  In regard to the previously denied claim, the RO notified the appellant of why the claim had been denied and explained the meaning of "new and material evidence."  VA provided this notice prior to the initial adverse determination from which this appeal arises.  It is noted that, thereafter, the RO supplemented this notice with a Statement of the Case that include the diagnostic criteria for rating knee impairment, lower extremity shortening, and arthritis.

The United States Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice.

Therefore, the Board finds that the duty to notify has been met.

VA further has a duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  That is, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).

Here, VA obtained service treatment records and VA medical records.  VA obtained private medical record.  All these records have been associated with the claims file.  The Board finds that VA has made reasonable efforts to obtain the outstanding medical evidence.  Neither the appellant nor his representative has identified any outstanding evidence necessary to the adjudication of the claim.  As such, the duty to assist has been discharged in this regard.

Furthermore, in accordance with VA's duty to assist obligations, VA afforded the appellant a medical examination of the knees in May 2007.  The Board notes that there has been no allegation that the VA examination was inadequate.  The Board observes the 2007 VA examination report described the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

The Board finds that the examination report is sufficiently detailed with recorded history and clinical findings.  Specifically, the examinations were conducted by medical professionals, and the associated reports reflect review of the prior medical record and the history of the present illness.  The examinations included a description of the symptoms and demonstrated objective evaluation.  Therefore, the Board concludes that the appellant was afforded adequate examinations in this matter.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  See also D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).

VA provided the appellant the opportunity to have a hearing.  The appellant exercised this right and testified at two separate hearings on this matter, the most recent hearing was before the undersigned VLJ in May 2011.

It is noted that in Bryant v. Shinseki, 23 Vet. App. 488, the Court held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who chairs a hearing (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  It is noted that, effective August 23, 2011, this Bryant imposed duty is longer for application as the hearing regulations were amended to clarify that Board hearing are governed by the hearing provisions in 38 C.F.R. Part 20, subpart H.  Notwithstanding, the record reflects that in this case the VLJ complied with Bryant.  During the hearing, the Veteran Law Judge noted that basis of the prior determination, asked clarify questions, and summarized the appellant's arguments to ensure that his position was fully understood.  Neither the appellant nor his representative have asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim.  The VLJ held the record open for an additional 30 days to allow the appellant to submit additional evidence.

Therefore, VA satisfied its duty to assist and the Board finds no prejudice in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

All relevant facts with respect to the claim addressed in the decision have been properly developed.  Under the circumstances of this case, a remand would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

II.  Evaluation of Evidence

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

A layperson (non-expert) can provide competent evidence as to events witnessed by the person and symptoms experience by the person, both as to kind and date of the event or symptoms.  See Layno supra., 470 (explaining that "lay testimony is competent only so long as it remains centered upon matters within the knowledge and personal observations of the witness")

Depending on the facts of the case, a non-expert diagnosis may be competent evidence.  In this regard, the U.S. Court of Appeals for the Federal Circuit has provided guidance, stating has follows:  "Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In Jandreau, the Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at footnote 4.  This indicates to the Board that the complexity of the question at issue is a factor to be considered when determining if a layperson's opinion is competent evidence.

Although it is error to categorically reject a non-expert opinion as to etiology, or nexus, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.

In Davidson, the Federal Circuit drew from Jandreau to explain its holding.  Id. Taking that decision together with the explanation in Layno leads the Board to the conclusion that whether a non-expert nexus opinion is competent evidence depends on the complexity of the particular question and whether a nexus opinion could be rendered based on personal observation.

Guiding factors in evaluating the probative value of opinion of a medical expert are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical expert applied the principles and methods reliably to the facts of the case.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  It is well established that most of the probative value of a medical opinion lies in its reasoning.  Id. at 304.

III.  Claims for Increase

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

Historically, the RO granted a 20 percent evaluation for left leg disability, status post fracture of the left proximal tibia/fibula with degenerative joint disease of the left knee status post subtotal knee replacement with resultant leg shortening, effective from July 13, 2003.  The appellant received a temporary total evaluation from March 1, 2004 to May 1, 2004.  From May 1, 2004, to March 11, 2008, the RO assigned a 20 percent disability rating for left leg disability under Diagnostic Code 5299-5262.  It is noted that from March 11, 2008, the appellant's left knee has been rated under Diagnostic Code 5055, total knee replacement, which is addressed in the remand portion of this decision.

Using Diagnostic Code "5299," signifies the RO's application of a closely analogous Code due to the lack of a Code specific to the unlisted disability of the eye.  38 C.F.R. § 4.27.

Schedular Criteria for Rating the Knee and Leg

Based upon the principle set forth in Esteban, the VA General Counsel held that a knee disability may receive separate ratings under diagnostic codes evaluating instability (Code 5257) and those evaluating range of motion (Codes 5003, 5010, 5256, 5260, and 5261).  See VAOPGCPREC 23- 97.  Additionally, the General Counsel held that separate ratings under Code 5260 (leg, limitation of flexion) and Code 5261 (leg, limitation of extension) may be assigned for disability of the same joint.  See VAOPGCPREC 9-2004.  For rating purposes, normal range of motion in a knee joint is from 0 to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

Diagnostic Codes 5256 through 5263 address disability ratings for the knee and leg.  Diagnostic Codes 5256 governs ankylosis of the knee and permits a 30 percent rating for favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees, while a 40 percent rating is called for with flexion between 10 and 20 degrees, a 50 percent rating for flexion between 20 and 45 degrees.  Extremely unfavorable ankylosis, with flexion at an angle of 45 degrees or more warrants a maximum 60 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5256.

Under Diagnostic Code 5257 for impairment based on recurrent subluxation or lateral instability of the knee, a 10 percent rating will be assigned with evidence of slight recurrent subluxation or lateral instability of a knee; a 20 percent rating will be assigned with evidence of moderate recurrent subluxation or lateral instability; and a 30 percent rating will be assigned with evidence of severe recurrent subluxation or lateral instability.  Id. at Diagnostic Code 5257.

Under Diagnostic Code 5258, evidence of cartilage that is semilunar, dislocated with frequent episodes of "locking," pain, and effusion into the joint warrants a 20 percent evaluation.  Id. at Diagnostic Code 5258.  Symptomatic removal of semilunar cartilage, however, warrants a 10 percent rating.  Id. at Diagnostic Code 5259.

Under Diagnostic Code 5260, a noncompensable rating will be assigned for limitation of flexion of the knee to 60 degrees, a 10 percent rating will be assigned for limitation of flexion of the knee to 45 degrees, a 20 percent rating will be assigned for limitation of flexion of the knee to 30 degrees, and a 30 percent rating will be assigned for limitation of flexion of the knee to 15 degrees.  Id. at Diagnostic Code 5260.

Under Diagnostic Code 5261, a 10 percent disability rating is warranted for extension limited to 10 degrees, a 20 percent disability rating is assigned for extension limited to 15 degrees, a 30 percent disability rating is assigned for extension limited to 20 degrees, a 40 percent disability rating is assigned for extension limited to 30 degrees, and a 50 percent disability rating is assigned for extension limited to 45 degrees.  Id. at Diagnostic Code 5261.

Impairment of the tibia and fibula warrants a 10 percent rating where there is malunion of the tibia and fibula with slight ankle or knee disability.  A 20 percent rating is warranted where there is malunion of the tibia and fibula with moderate ankle or knee disability.  A 30 percent rating is warranted where there is malunion of the tibia and fibula with marked ankle or knee disability.  A maximum 40 percent rating is warranted for nonunion of the tibia and fibula with loose motion, requiring brace.  Id. at Diagnostic Code 5262.

Finally, Diagnostic Code 5263 calls for a 10 percent rating on evidence of acquired genu recurvatum or traumatic genu recurvatum with weakness and insecurity in weight-bearing objectively demonstrated.  Id. at Diagnostic Code 5263.

Factual Background on the Left Lower Leg/Knee Prior to March 8, 2011

The record shows that the appellant sustained a compound fracture of the left tibia in the mid-1980's when struck with a baseball bat.  The injury was treated with debridement and the leg casting for 6 months with subsequent physical therapy for 2 months.  The fracture healed with a 2 inch shortening of the left leg, which was compensated for with a shoe lift.

A February 2005 VA treatment note reflects complaints of low back and left leg pain with an onset 4 months earlier.  Pain was described as constant and sharp.  Gait was normal.  

Report of VA examination dated April 2005 reflects complaints of daily episodes of mild to moderate left knee pain.  He denied limitation of motion, giving way, swelling, clicking, and locking.  Objectively, the appellant had a brisk normal gait and ambulated without any assistive devices.  There was 0-150 degrees of left knee motion without pain.  There was no tenderness.  Ligaments were intact to varus and valgus stress testing.  McMurray's and Lachman's tests were negative.  X-ray of the left knee revealed a well-placed prosthesis involving the medial femoral condyle and medial tibial plateau articulating surfaces; there was no evidence of loosening and no osteoarthritic changes.  The fracture was described as well-healed.  The diagnoses included left tibial and fibular fractures, ancient, healed with 2 inches of shortening; left knee status post prosthetic replacement of the medial knee articulating surfaces as a treatment for osteoarthritis without mechanical deficit.

VA treatment records dated 2005 and 2006 reflect left leg complaints.  In October 2005, the appellant reported left foot pain, left ankle swelling.  He was given appropriate shoe gear and shoe lift to accommodate leg length discrepancy.

Private treatment records dated January and May 2006 reflect that the appellant presented with right knee complaints.  There were no left knee complaints or findings at those times.  In August 2006, the appellant reported left knee pain, 2 months present and no injury or trauma.  Objectively, there was swelling and pain increased with walking.

Report of VA examination dated May 2007 reflects left knee pain graded as 7-8 with weakness, stiffness, swelling, some heat, giving way, locking, and fatigability.  The appellant treats with ice, sometimes heat, Motrin, Tylenol, and rest.  He reported daily flare-ups with pain at level 10, lasting for 2 hours, caused by standing, walking, and pivoting.  It was noted that the appellant was unemployed since April 2007 and seeking sedentary type employment.  The examiner noted that the appellant did not need a cane or crutch to ambulate, but had a heel lift in his shoe that had somewhat improved his gait.  The examiner reported that there was no history of dislocation or subluxation of the patella or inflammatory arthritis.  Objectively, the appellant had 2 left leg scars, the first from the initial leg injury and the second from left hemi-arthroplasty.  There was no effusion and the knee had stable medial and lateral collateral ligaments.  Lachman's was negative indicating no disruption of the cruciate ligaments.  McMurray's test was positive.  The left thigh showed atrophy as compared to the right.  Calf muscle size appeared equal, right and left.  Left leg was 36.6 inches compared to right leg, which was 38 inches-the examiner found a 1.5 inch leg length discrepancy.  Neurological examination showed no sensory deficit and normal knee/ankle jerks.  On range of motion testing, the left knee lacked at least 10 degrees of full extension and with the knee at its most comfortable position it lacked 20 degrees of full extension.  The examiner stated that the range of motion was essentially -10 to 98 degrees.  There was pain with the last 18 degrees of flexion.  Extension from -20 to -10 was quite painful.  Regarding the Deluca elements, the examiner stated that repetitive motion caused no change in range of motion, and that pain following repetitive motion caused the major functional impact.  Left knee x-ray showed medial hemi-arthroplasty and degenerative joint disease.  The diagnoses included status post compound fracture of the left leg proximally, involving both the tibia and fibula with resulting leg length discrepancy of up to 1.5 inches or so.

In November 2007, the appellant and his spouse testified before a DRO.  Regarding the left knee, the appellant reported constant weight-bearing problems, limitations going up and down stairs, use of a cane, pain and limitation of motion.  Pain ranged from 8.5 to 10, with 10 being the worst.  The appellant reported weakness and fatigability.

Private treatment records dated February through August 2008 reflect left knee treatment and follow-up care following total knee arthroplasty (TKA) on the left in March 2008.  A February 2008 note shows that the appellant had ambulation limited to one block at a time, pain with night awakening, and pain with activities of daily living.  It was noted that he could no longer golf or show dogs as he enjoys.  Objectively, there was left knee flexion to 90 degrees and almost full extension.  X-ray showed unicompartmental arthroplasty medial left.  It was recommended that he undergo revision to TKA, left.

In May 2011, the appellant and his spouse testified before the undersigned VLJ.  He reported that he underwent total revision of his left knee in March 2008.  He reported that he had a partial revision in 2005 that had failed.  The appellant and his wife reported that he had had knee pain since service and, due to knee problems, he could no longer pursue things he enjoyed, such as, showing dogs.  He reported taking Hydrocodone and Acetaminophen to control his pain.

Analysis

The appellant seeks an evaluation greater than 20 percent for left knee/leg disorder prior to March 11, 2008.

The Board finds that the evidence supports a 30 percent under Diagnostic Code 5262.  The appellant's symptomatology does more nearly reflect impairment of the tibia and fibula with marked knee disability.  38 C.F.R. § 4.7, 4.71a, Diagnostic Code 5262.  There is no ankle disability.

The record shows that, prior to March 11, 2008, the appellant's left tibia/fibula and knee disability was manifested primarily by pain.  A VA treatment record dated February 2005 reflects complaints of pain.  April 2005 VA examination report shows mild to moderate pain.  However, range of motion was full.  A private treatment record dated August 2006 reflects complaints of pain for 2 months.  May 2007 VA examination report shows complains of pain, rated as 7 to 8 of 10 (worst), with restricted range of knee motion.  Furthermore, the record shows that the appellant reported having symptoms of giving-way and locking during his VA examination in 2007.  He is competent to report his symptoms.  Layno, supra.  However, the Board finds that, to the extent he reports such symptoms, the record shows that they are not so severe as to more closely reflect the higher disability evaluation, unless his range of motion is fully considered.  It is noted that the appellant did not wear a knee brace and did not require any assistive device for ambulation.  Instability is not shown by the more probative, credible medical evidence.  Use of a heel life was noted to have improved his gait.

Additionally, there is no medical or lay evidence of subluxation, lateral instability, dislocation, or effusion.  While the appellant reported weakness and fatigability, he did not require any assistive device-cane or crutches-for ambulation.  He further did not use a knee brace.  

The Board further notes that there is no lay or medical evidence showing ankylosis, recurrent subluxation, or lateral instability.  Therefore, a higher rating under Diagnostic Codes 5256 and 5257 is not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5257.

However, the record shows that the appellant has restricted extension.  Report of VA examination dated May 2007 reflects that the left knee lacked 20 degrees of full extension.  The examiner further stated that extension from -20 to -10 was quite painful.  The rating schedule provides a 30 percent disability evaluation for extension limited to 20 degrees.  Although the appellant has actual extension limited to 10 degrees, he is functionally limited at 20 degrees-the point at which pain begins and we consider the overall impairment.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  We find that even if the functional restriction of extension is less than 20 degrees, the overall impairment is far more consistent with marked knee impairment.

An evaluation in excess of 30 percent based on limitation of extension is not warranted.  The 30 percent evaluation now assigned contemplates limitation of extension to 20 degrees.  In order to warrant a higher evaluation, the disorder must approximate the functional equivalent of limitation of extension to 30 degrees.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Similarly, a separate evaluation is not warranted for limitation of flexion because flexion limited to 60 degrees or better is noncompensably disabling.  The record shows that the appellant's left knee flexion is functionally limited to 80 degrees at worst prior to March 11, 2008.  Here, there is no medical evidence or credible lay evidence that extension of the left knee is functionally limited to a degree beyond 20 degrees or that flexion of the knee is functionally limited to a degree less than 80 degrees.  In fact, the most probative evidence establishes that he has significant remaining function as demonstrated by a range of motion from 20 to 80 degrees.

The Board has further considered the appellant's report of severe left knee pain, which he has rated as 7 to 8 of 10. He is competent to report pain.  Layno supra.  However, the appellant's left knee has not resulted in any functional impairment beyond that contemplated by the current disability evaluations.  See 38 C.F.R. §§ 4.40, 4.45.  The record shows that the appellant has significantly retained range of knee motion, 20 to 80 degrees.  The record is silent for complaints or findings for loss of speed and coordination prior to March 11, 2008.  Although the record shows left knee weakness and fatigability, the appellant ambulated without any assistive device, such as a cane or walker.  Therefore, the Board finds that the complaints of pain are adequately addressed by the current disability ratings.

Accordingly, the claim for increase for left tibia/fibula and knee disability is denied.  Absent a relative balance of the evidence, the evidence is not in equipoise and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  However, prior to March 11, 2008, a separate 30 percent evaluation for left knee limitation of extension is warranted.  The Board has considered the assignment of staged ratings for the appeal period.  However, because the evidence shows symptoms that would not warrant different ratings during the appeal period, the Board finds that uniform disability ratings are warranted in this case.  See Fenderson and Hart, supra.

Extraschedular Consideration

The Board has considered the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they were raised by the appellant.  In this case, the appellant has alleged that his service-connected disabilities adversely affect his ability to obtain and maintain employment.  Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).
In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115. If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the appellant fit appropriately with the criteria found in the relevant Diagnostic Codes for the disability at issue.  The Board acknowledges that the appellant has reported interference with employment secondary to his service-connected left leg and knee disorder and that he is currently unemployed.  However, the Board also observes that the evidence does not establish that the appellant has experienced hospitalizations or other severe or unusual impairment due to the service-connected disability.  In short, the rating criteria contemplate not only his symptoms but the severity of his disabilities.  The Board does not find that the schedular criteria have been inadequate for rating the manifestations of his service-connected disability.  See 38 U.S.C.A. § 1155 (Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity).  For these reasons, referral for extraschedular consideration for the disability adjudicated herein is not warranted.


IV.  Claims to Reopen

When the RO has disallowed a claim, it may not thereafter be reopened unless new and material evidence is submitted.  38 U.S.C.A. §§ 5108, 7105.  If no notice of disagreement is filed within the prescribed period, the action or determination shall become final and the claim will not thereafter be reopened or allowed except as may be provided by regulations not inconsistent with this title.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.1103.

Under the pertinent laws and regulations, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim, which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The U.S. Court of Appeals for Veterans Claims has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

For claims filed on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decision- makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  According to the plain language of the regulation, evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  For the following reasons, the Board finds that the evidence received since the last prior final denial does not meet the low threshold for reopening as explained below.

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

In this case, in June 2004, the RO denied the claim for service connection for a dental condition for dental treatment purposes.  The RO notified the appellant of this decision.  He filed a notice of disagreement and a Statement of the Case was sent to him.  The appellant did not perfect an appeal to the Board within the requisite timeframe.  Thus, the June 2004 decision became final.

At the time of the RO's June 2004 decision, the evidentiary submissions consisted of service treatment records, service personnel records, and statements from the appellant.  The evidence shows that the appellant received dentures some time in 1977, and did not show that dentures were issued during the appellant's initial period of active duty.  The RO accepted that the appellant entered a second period of service with dentures, which commenced July 1988.  The RO noted that the evidence did not show aggravation of a dental injury noted at service entry or dental trauma at any time in service.  The RO further noted that the evidence showed no indication of tooth extraction due to chronic periodontal disease after having served 180 days during either period of service.  Therefore, service connection was denied for treatment purposes.  

The RO considered service treatment records.  Service examination for retirement dated December 1996 reflects fractured mandibular denture-left flange missing.  Service examination dated December 1996 shows that a "T-2 dental exam was provided within 90 days of separation and that all treatment was not completed prior to separation."

Statements of the appellant reflect that his dentures were damaged in service and he was entitled to have them repaired at an expense not his own.  He argued that the December 1996 retirement examination established his claim.

Since the RO's June 2004 decision, evidentiary submissions received include statements and testimony from the appellant and his spouse, duplicate copies of service treatment records, and various medical records that do not pertain to the claim.

The appellant testified along with his spouse in November 2007 before a DRO that he obtained full dentures though a civilian dentist at VA expense following release from active duty in 1977.  This was performed while he was in the Coast Guard Reserves.  During his second period of active duty, the appellant reported that he had a problem with the dentures, which was noted on service retirement examination.  He stated that he was told to have VA "take care of it once you're out."  The appellant explained that VA would not repair his dentures and he had denture repair at his own expense.

The appellant testified along with his spouse in May 2011 that he had the impression that he would be reimbursed for his out-of-pocket expenses associated with the repair of his dentures.  He noted that he retired in 1997 and that he had his dentures repaired in 1998.  Transcript at 3.  He denied that any particular event caused his denture to break.  Rather, he indicated that they "wore out."  Transcript at 4.  The appellant referenced his service retirement examination, which noted that dental work was not complete as proof of entitlement.

It is noted that, under current VA regulations, compensation is only available for certain types of dental and oral conditions, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  See 38 C.F.R. § 4.150.  Compensation is available for loss of teeth if such is due to the loss of substance of body of the maxilla or mandible, only if such bone loss is due to trauma or osteomyelitis, and not due to the loss of the alveolar process as a result of periodontal disease, as such loss is not considered disabling.  Id at Note.  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses and periodontal disease will be considered service- connected solely for the purpose of establishing eligibility for outpatient dental treatment.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150.

In this case, the appellant does not contend, nor does any evidence of record indicate that he sustained any trauma to his teeth or mouth in service; in fact the record shows that he had full dentures.  Therefore, VA compensation for a dental condition is not warranted as a matter of law.  Where the law and not the evidence is dispositive of the issue before the Board, as in this case, the claim must fail due to the absence of legal merit or the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In regard to the claim to reopen, the Board finds that new and material evidence to reopen the claim has not been submitted.  The evidence is cumulative or redundant of evidence previously considered by the RO in the June 2004 rating decision.  Furthermore, the contentions of the appellant have not changed and none of the prior evidentiary defects have been cured.  Evidence has not been presented showing that the appellant is compensably service- connected for any dental disorder, or that he sustained trauma to the teeth during either period of active service.  Again, the appellant reported that his dentures were broken prior to service discharge and he paid for their repair after service-there is no lay or medical evidence of dental trauma.  Also, evidence has not been presented showing that the appellant is service-connected for any disability that has been shown to possibly be aggravated by a dental disorder, or that he has a total disability rating of 100 percent.  Further, evidence has not been presented showing that the appellant did not previously apply for dental treatment prior to August 2007-he did apply for repair of broken dentures in 2003.  Additionally, the evidentiary submissions show no indication that the appellant was a POW or that he incurred wounds in combat.  Finally, the evidentiary submission show no indication that the appellant participated in a rehabilitation program under 38 U.S.C.A., Chapter 31, and fixing his dental problem was medically necessary for a medical condition currently under treatment by VA.  In essence, the recent evidentiary submissions do not provide any indication that the appellant qualifies for dental treatment under the applicable laws.  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.

Accordingly, the application to reopen the claim for dental treatment is denied.


ORDER

A 30 percent disability rating for status post tibia/fibula fracture of the left leg with left knee disability is granted for the period prior to March 11, 2008.

The application to reopen the claim for service connection for dental disability, broken dentures, for treatment purposes is denied.


REMAND

VA's duty to assist includes obtaining a VA examination and/or opinion when it is necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Claims for Increase:  Right Knee and Left TKA

The appellant testified that his knee disorders, right and left, have worsened since the last VA examination.  He requested a new VA examination of the knees.

In view of the appellant's sworn testimony that his knee disorders have worsened, the Board finds that remand for a new VA examination of the knees is necessary to ascertain the current severity of the disorders.  See 38 C.F.R. § 3.159(c)(4).

Service Connection for Low Back Disorder

Copies of service treatment records from the appellant include a record dated September 1988.  This record shows the appellant presented with complaints of low back pain of 6 weeks duration, worsening.  Leg length discrepancy was noted.  There was no history of back/trunk trauma, heavy lifting, or chronic low back pain.  The assessment was lumbar strain.  He was sent to physical therapy for evaluation-questionable pelvic tilt secondary to leg length discrepancy was noted.  The appellant denied recurrent back pain on the medical history portion of his retirement examination dated September 1995; at that time, the appellant reported that he was in good health and taking no medications.  A copy of an examination for retirement dated December 1996 from the appellant shows abnormal clinical evaluation of the spine, other musculoskeletal.  The examiner noted "sacral torsion" secondary to left leg length discrepancy.  The appellant further submitted a copy of a Report of Medical History dated December 1996 that reflects history of recurrent back pain, labelled item 11.  Separately, item 11 was explained as "soreness in lower back.  Believe related to leg."

Post service medical records reflect that, in 2002, the appellant presented with complaints of low back pain after lifting a metal box the previous day and history of arthritis; the assessment was lumbar muscular strain.  In 2004, he presented for low back pain with lower extremity involvement; diagnoses included low back pain and sciatica.  MRI report dated September 2004 reflects, by history, low back pain for 4 months.  The impression was broad-based disk bulges of the lumbar spine.  A letter from a private physician, G.H., MD, dated March 2005 reflects that "There is no question that over the period fo 20 years of walking with an antalgic gait that it can affect the lower back."  He further states that "Certainly I think that some of his back problem is related to his leg length discrepancy ..."

Report of VA examination dated April 2005 reflects x-ray findings for mild narrowing at the L5-S1 interspace, but otherwise well-maintained disc spaces; there was no fracturing or osteoporosis; lumbar lordosis was normal; and posterior articular facets were well-maintained.  The diagnoses included complaints of low back pain without neurological or mechanical deficit, having mild narrowing of the L5-S1 interspace.  The examiner opined that the mild narrowing shown was due to "his advancing age and would be as it is even after military service from fracturing of the left tibia and surgical replacement of the medial articulating surfaces of the left knee."  The examiner further indicted that a 2 inch leg length discrepancy would be expected to cause some pain in the low back when ambulating without the lift under the left shoe, and that it would aggravate his back disorder causing some momentary back pain.

A private treatment note dated January 2006 reflects, by history, low back pain that began with right knee problems; the assessment included lumbago.  The appellant was again seen for back complaints in May and July 2006; the assessment was lumbago and physical therapy was provided.  A private neurological consultation report dated October 2006 reflects an impression for degenerative disc disease and low back pain with radiculopathy.  By history, the appellant had a several year history of low back pain.

At his May 2011 hearing, the appellant testified that he has a low back disability, to include degenerative disc disease and disk bulging, which he believed was caused by his left leg shortening.  The appellant and his wife noted that the appellant had back problem prior to service retirement, which was noted on the exit physical.  The appellant's representative indicated that service connection was warranted on both a direct and secondary basis.

On review of the evidence of record, the Board finds that remand is necessary for a VA examination to ascertain whether the appellant's current back disorder is related to service, to include the in-service findings for lumbar strain and sacral torsion, and/or secondary to service-connected disability-to include left leg shortening.  It is noted that, although the 2005 VA examiner provided an opinion that the current back disorder was related to age, no rationale was provided and the records reviewed did not include those showing low back complaints and findings in service.  Also, the examiner does not address whether the appellant's disorder is aggravated by service-connected left leg/knee disability with left leg shortening.  As such, the opinion is not adequate and remand is required.

TDIU

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on unemployability due to service- connected disability (TDIU), either expressly raised by the veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  Here the appellant testified before the undersigned VLJ that he is unable to work due to his service-connected knee disability.  The record is not developed on whether the appellant is capable of sustained employment.  Therefore, further development is warranted to ascertain whether the appellant's symptoms attributable to the service-connected disability more nearly approximate the criteria for a total rating based on unemployability.

The Court has held that a TDIU claim may not be denied without producing evidence, as distinguished from mere conjecture, that the veteran's disability does not prevent performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  In Friscia, the Court specifically stated that VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect the appellant's service- connected disability has on the ability to work.  Friscia, at 297, citing 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2009); Beaty v. Brown, 6 Vet. App. 532, 537 (1994) and Obert v. Brown, 5 Vet. App. 30, 33 (1993).

In light of the above, the Board finds that the appellant requires a current VA examination to ascertain whether unemployability due to service-connected disability is demonstrated.

Accordingly, the case is REMANDED for the following action:
1.  The RO should send the appellant a duty-to- assist letter on the issue of entitlement to a total rating based on unemployability due to service-connected disability, and secondary service connection under 38 C.F.R. § 3.310, effective prior to October 10, 2006.

2.  The appellant should be scheduled for a VA knees examination t ascertain the current severity of the right knee and left knee disabilities.  The examiner should identify all symptomatology for each knee.  The examiner should indicate the range of motion for each knee, the point at which pain begins (if any), and the severity of the pain.  The examiner should indicate whether a knee brace has been prescribed and whether the appellant requires any assistive device(s) for ambulation.  The claims folder should be available.  A complete rational for all opinions is required.

3.  The appellant should be scheduled for VA back examination.  All abnormal back pathology should be identified.  The claims folder should be available for review.  The examiner should indicate the following:

(a) whether any currently shown low back disorder is likely, as likely as not, or not likely related to service, to include the in-service findings for lumbar strain and sacral torsion; and why.

(b) whether any currently shown low back disorder is proximately due to or the result of service-connected disability, to include the left knee, right knee, and left leg shortening.

(c) whether any currently shown low back disorder has been permanent worsened (aggravated) by service-connected disability-right knee, left knee, left leg shortening, etc.  It is noted that temporary or intermittent flare-ups are not sufficient to be considered aggravation unless the underlying condition, as contrasted to symptoms, is worsened.

A complete rationale must be provided for each opinion rendered-that is, the examiner should explain why he reached the conclusions rendered with a discussion of the of the relevant factors, which may include the medical history provided by the appellant, documented medical findings, literature, the physician's experience, etc.

If a particular opinion may not be rendered without resort to speculation, the examiner should clearly indicate whether "all procurable and assembled data" was considered and identify precisely what facts cannot be determined.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (An examiner's conclusion that a diagnosis or etiology is not possible without resort to speculation is a medical conclusion just as much as a firm diagnosis or a conclusive opinion; however, the examiner must explain the basis for such an opinion, or the basis must otherwise be apparent in the Board's review of the evidence).

4.  The appellant should be scheduled for an appropriate VA examination to determine the effect of his service-connected disabilities on employability.  The claims folder should be made available to the examiner.  The examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the appellant is unable to secure or maintain substantially gainful employment solely as a result of his service connected disabilities.  The examination report must include a complete rationale for all opinions and conclusions reached.

5.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the appellant and representative, if any, should be furnished a SSOC and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


